Case 9:18-mC-81148-UNA Document 39 Entered on FLSD Docket 10/05/2018 Page 1 of 2

\/

FlLED by_£%p/o?:.

OCT 0 5 2018
UNITED sTATEs DisTRicT coUR'r FoR THE
soUTHERN DISTRICT oF FLoRIDA S§EEV§PG“:S.L’P,?§¥%‘%E

S.D. OF FLA. - W.RB.

 

 

 

 

IN THE MATTER OF )
THE EXTRADITION OF § Case No. 18-MC-81 l48-UNA/DLB
OWEN ALTHELBERT HEADLEY §

AFFIDAVIT OF WAIVER OF EXTRADITION

l, OWEN ALTHELBERT HEADLEY, having been fully informed by my attomey, Robert
S. Gershman, of my rights under the extradition treaty in force between the United States and
Canada and 18 U.S.C. §§ 3184-3196, do hereby waive any and all such rights and ask the Court
to expedite my return, in custody, to Canada.

My attomey, with whose services I am satisfied, has explained to me the terms of the
extradition treaty in force between the United States and Canada, the applicable sections of Title
18 of the United States Code, and the complaint filed by the United States Attomey in filltillment
of the United States’ treaty obligations to the Govemment of Canada. l understand that, pursuant
to 18 U.S.C. § 3184, I am entitled to a hearing at which certain facts would need to be
established, including;

- That currently there is an extradition treaty in force between the United States and Canada;
- That the treaty covers the oH`enses for which my extradition was requested;

- That I am the person whose extradition is sought by Canada; and

- That probable cause exists to believe that I committed the offenses for which extradition was
requested.

l admit that I am the individual against whom charges are pending in Canada and for

whom process is outstanding there. I fully understand that in the absence of a waiver of my

 

Case 9:18-mC-81148-UNA Document 39 Entered on FLSD Docket 10/05/2018 Page 2 of 2

rights, I cannot be compelled to return to Canada unless and until a court in the United States
issues a ruling certifying my extraditability and the Secretary of State of the United States issues
a warrant of surrender.

I have reviewed the complaint, and I fully understand my right to a hearing at which my
counsel and I could challenge the extradition request presented by the Govemment of Canada.

l hereby waive my rights under the extradition treaty and the applicable sections of Title
18 of the United States Code, and agree to be transported in custody, as soon as possible, to
Canada, and to remain in custody of the United States Marshal pending the arrival of duly
authorized representatives from Canada. No representative, ofticial, or officer of the United
States or of the Govemment of Canada, nor any other person whosoever, has made any promise
or offered any other form of inducement or made any threat or exercised any form of
intimidation against me. I execute this waiver of rights knowingly, voluntarily, and entirely of

my own free will and accord.

Dated this _ day of *` C. 2018.

/»
/

fly

 

_i 1;`1`1'\ i t {5\5” "v£,/
1 ` ¢. oWE‘N ALTHELBERT HEAD§EY

/.

 

Robe‘, S. Gershman
Atto ey for OWEN ALTHELBERT HEADLEY

I hereby certify that on this ,§ "'day of 06705)(2018, OWEN ALTHELBERT
HEADLEY personally appeared before me and made his oath in due form of law that the

statements herein are true.
-Bm%n-Bzm

Wl'//)am ma J'T)')EWMAA/
United States Magistrate Judge
Southem District of Florida

 

